Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

 

UNITED STATES OF AMERICA NINE R g 4 pp
Vv. Case No.
18 U.S.C. § 371
21 U.S.C. § 331(a)
URSULA WING, 21 ULS.C. § 333(a)(2)

21 U.S.C. § 334(d)(3)
21 U.S.C. § 853 (p)
28 US.C. § 2461(c)

 

Defendant.
THE GRAND JURY CHARGES:
COUNT 1
Factual Background
1. At times material to this indictment:

a. Defendant URSULA WING was a resident of New York City, New
York. WING operated a blog under the name “the Macrobiotic Stoner,” and ran it from
her home in New York City. WING also operated a fake jewelry business under the
name Morocco International Inc., which she used to process the payments received
from clients of the Macrobiotic Stoner.

b. Through these entities, WING sold prescription drugs to customers
in the United States and around the world. These prescription drugs were foreign-
sourced versions of mifepristone and misoprostol, which were not versions approved

by the United States Food and Drug Administration (FDA) for use in the United States.
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 2 of 14

c. WING could not legally sell prescription drugs because she was not
licensed to do so. WING did not possess a valid wholesale drug distribution license, a
valid pharmacy license, or a license to prescribe prescription drugs in New York state,
Wisconsin, or any other state. WING also was not duly registered under Section 510 of
the Federal, Food, Drug, and Cosmetic Act (FDCA), as a drug manufacturer.

d. WING imported the foreign-sourced prescription drugs in
wholesale quantities into the United States from India. WING broke down the bulk
shipments, and repackaged them into retail quantities. WING then mailed the foreign-
sourced versions of mifepristone and misoprostol to her clients by U.S. Mail. WING
intended that the foreign-sourced versions of mifepristone and misoprostol be used by
her clients to affect the structure and function of the human body.

e. WING used computers at her home to operate her business, and
to communicate with her business clients via email, using two email addresses:
macrobiotocstoner@gmail.com and moroccointernationalinc@gmail.com.

f, WING maintained a bank account for Morocco International Inc. at
JPMorgan Chase Bank. WING used the PayPal online money transfer system to receive
payments from her clients. WING deposited the business receipts from PayPal into her
JPMorgan Chase business bank account. In March 2018, WING obtained a merchant
account from Square, a credit card processing service, and began accepting credit cards
as a source of payment. In June 2018, WING applied for a Western Union business

account under the business name Morocco International Inc. On the application, WING
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 3 of 14

indicated she was in the business of selling jewelry, clothing and housewares imported
primarily from Morocco and India, to online customers in the United States.
Legal Background
U.S. Food and Drug Administration ~ Drug Definitions

g. The United States Food and Drug Administration ("FDA") is the
federal agency within the executive branch of the government responsible for
protecting the health and safety of the American public by enforcing the Federal Food,
Drug, and Cosmetic Act (FDCA). Among the purposes of the FDCA is to assure that
drugs sold for human use are safe, effective, and bear accurate labeling containing all
required information. The FDA's responsibilities under the FDCA include regulating
the manufacture, labeling, and distribution of all drugs shipped or received in interstate
commerce.

h. Under the FDCA, "drugs" are defined as, among other things,
articles intended for use in the cure, mitigation, treatment or prevention of disease in
humans (21 U.S.C. § 321(g)(1)(B)); articles intended to affect the structure or function of
the body of humans (21 U.S.C. § 321(g)(1 )(C)); or articles intended for use as
components of other drugs (21 U.S.C. § 321(g)(1)(D)).

i. The term "label" is defined as a display of written, printed, or
graphic matter upon the immediate container of any article. (21 U.S.C. § 32I(k)). The
term "labeling" is defined as all labels and other printed or graphic matter upon any
article or any of its containers or wrappers, or accompanying such article. (21 U.S.C. §

321(m)).
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 4 of 14

j. "Prescription drugs" are defined under the FDCA as: (a) those
drugs which, because of their toxicity or other potentiality for harmful effect, or the
method of their use, or the collateral measures necessary to their use, are not safe for
use except under the supervision of a practitioner licensed by law to administer such
drug; and (b) those drugs limited by an FDA-approved application to use under the
professional supervision of a licensed medical practitioner (21 U.S.C. §§ 353(b)(I)(A) and
(B)).

k, A drug is "misbranded" if, among other things: (1) its labeling is
false or misleading in any particular manner (21 U.S.C. § 352(a)); or (2) its labeling does
not bear adequate directions for use (21 U.S.C. § 352 (£)(1)); or (3) it is an imitation of
another drug (21 U.S.C. § 352(i)(2)), or (4) it is offered for sale under the name of another
drug (21 U.S.C. § 352(i)(3)); or (5) the drug is a prescription drug dispensed without the
valid prescription of a practitioner licensed by law to administer such drug (21 U.S.C. §
353(b)(1).

1, "Adequate directions for use" is further defined by regulation as
"directions under which the layman can use a drug safely and for the purposes for
which it is intended." (21 C.F.R. § 201.5). Because prescription drugs by definition can
only be safely used under the supervision of a licensed medical practitioner, they have
to qualify for an exemption to this labeling requirement to be legally distributed in
interstate commerce. The exemption is set forth in Title 21, Code of Federal
Regulations, Section 201.100, which states that a prescription drug is exempt from the

requirement of Title 21, United States Code, Sections 352(f) (that its labeling contain
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 5 of 14

adequate directions for use) if the following conditions of the exemption are met,
including: (1) that the drug be in the possession of persons regularly and lawfully
engaged in the manufacture, transportation, storage, or wholesale distribution of
prescription drugs; or (2) in the possession of a retail, hospital, or clinic pharmacy
regularly and lawfully engaged in dispensing prescription drugs; or (3) in the
possession of a practitioner licensed by law to administer or prescribe such drugs; and |
(4) the drug was to be dispensed pursuant to a valid prescription. In addition, if the
drug was one required under the FDCA to have an approved application prior to
distribution, the drug had to bear the FDA-approved labeling.

m. <A prescription drug is dispensed only upon the written
prescription of a practitioner licensed by law to administer such a drug, or upon an oral
prescription of such practitioner, which is reduced promptly to writing and filed by the
Pharmacist. The act of dispensing a drug contrary to these requirements results in that
drug being misbranded while held for sale. (21 U.S.C. § 353(b)(1)).

n. The FDCA provides that before a "new drug" can be distributed in
interstate commerce, its manufacturer must obtain FDA approval of a New Drug
Application, an Abbreviated New Drug Application (for generic drugs), or an
Investigational New Drug Application (for drugs being researched in humans). To
receive approval to market a new drug, the manufacturer must submit information
showing that the new drug is safe and effective for its intended use, or for generics to

show bioequivalence to the pioneer (brand name) drug. (21 U.S.C. § 355).
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 6 of 14

O. Under the FDCA, the commission of the following actions

constitute a "prohibited act" under the statute:

° The introduction or delivery for introduction into interstate
commerce of a misbranded drug. (21 U.S.C. § 331(a));

° The receipt in interstate commerce of any drug that is
misbranded and the delivery or proffered delivery thereof for pay or otherwise. (21
US.C. § 331(c)); and

. The doing of any act with respect to a drug while such
article is held for sale after shipment in interstate commerce which results in the drug
being misbranded. (21 U.S.C. § 331(k)).

The Drugs
p. Mifepristone (brand name Mifeprex) is a “drug” within the

meaning of Title 21, United States Code, Section 321(g)(1), and a “prescription drug”
within the meaning of Title 21, United States Code, Section 353(b)(1). Mifepristone is an
FDA-approved drug, and when used together with another drug called Misoprostol,
will medically terminate an early pregnancy (up to 70 days or less). Mifepristone is a
prescription drug, but is not available to the public through pharmacies; its distribution
is restricted to specially qualified, licensed physicians, and the administration of
Mifepristone is subject to an FDA Risk and Evaluation Mitigation Strategy (REMS),.
Among the REMS requirements are that mifepristone may only be dispensed in clinics,

medical offices, and hospitals by, or under the supervision of, a certified healthcare
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 7 of 14

provider, and the healthcare provider must obtain a signed Patient Agreement Form
before dispensing mifepristone.

q. Misoprostol (brand name Cytotec) is a “drug” within the meaning
of Title 21, United States Code, Section 321(g)(1), and a “prescription drug” within the
meaning of Title 21, United States Code, Section 353(b)(1). Misoprostol is an FDA-
approved prescription drug used to treat stomach ulcers. The FDA-approved labeling
further states in bold lettering: “Cytotec should not be taken by pregnant women to
reduce the risk of ulcers induced by nonsteroidal anti-inflammatory drugs (NSAIDs).”

U.S. Department of Homeland Security - Import and Export Regulations

r. The Department of Homeland Security, Customs and Border
Protection (CBP) is the agency responsible for administering the laws governing the
importation into the United States of merchandise, including drugs.

CBP is also responsible for the enforcement of applicable statues associated with the
export of goods from the United States.

S. Federal law requires that, among other things, all merchandise
brought into the United States by any individual: (1) be declared to a Customs Officer at
the port of first arrival in the United States; (2) be declared on a conveyance en route to
the United States on which a Customs officer was assigned for that purpose; or (3) be
declared to a pre-clearance office in a foreign country where a United States Customs
office was stationed for that purpose.

t. An importer of merchandise into the United States is liable for

duties, taxes, and fees on the imported merchandise. The importer of record is
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 8 of 14

responsible for filing entry documents with the CBP, which classifies the imported
merchandise, identifies its value, and provides any other information necessary to
enable CBP to assess duties properly, collect accurate statistics, and determine whether
other applicable legal requirements, if any, have been met.

u. Whenever drugs falling under the jurisdiction of the FDA are
declared or offered from import into the United States, the CBP notifies the FDA to
determine whether the drug should be sampled and whether importation of the drug
was lawful under the FDCA.

U.S. Postal Service - Mailing Regulations

Vv. The United States Postal Inspection Service (USPIS) is the law
enforcement arm of the U.S. Postal Service (USPS) whose duties include the
enforcement of the laws that defend the nation’s mail system from illegal or dangerous
use, and ensure public trust in the mail.

w. When utilizing the United States Postal Service, an exporter of
record is required to complete a United States Postal Service form number 2976 or 2976-
A, and list among other items, a detailed description of the contents. The information
provided on the form allows CBP to assess duties properly, collect accurate statistics,
and determine whether other applicable legal requirements, if any, have been met.

Conspiracy
2. From in or about June 2016 and continuing to on or about June 21, 2018, in
the Western District of Wisconsin and elsewhere, the defendant,

URSULA WING,
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 9 of 14

knowingly and intentionally conspired with other persons, known and unknown to the
grand jury, to defraud the United States for the purpose of impeding, impairing,
obstructing, and defeating the lawful government functions of the following federal
agencies through deceit, craft, trickery and means that were dishonest, more
specifically:

a The U.S. Food and Drug Administration (FDA) in the
administration and enforcement of the laws and regulations pertaining to the FDCA.

b. The U.S. Department of Homeland Security, Customs and Border
Protection agency (CBP) in the administration and enforcement of the laws and
regulations pertaining to the import and export of merchandise, including drugs, into
and out of, the United States.

C. The U.S. Postal Inspection Service (USPIS) in the administration
and enforcement of the laws pertaining to the use of the U.S. mails.

Manner and Means

The manner and means by which the conspiracy was sought to be accomplished
included, among others, the following:

3. It was part of the conspiracy that WING illegally smuggled into the
United States misbranded prescription drugs from India. WING obtained versions of
misoprostol and mifepristone which, according to the packaging, were manufactured
by Cipla Ltd in India. These foreign-source drugs were not approved by the FDA for

distribution in the United States. This imported merchandise would contain a US.
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 10 of 14

Customs Declaration Form CN22 falsely stating: (1) the contents were “personal supply
medication;” and (2) the contents did not contain any dangerous articles or articles
prohibited by postal or customs regulations.

4. It was further part of the conspiracy that WING sold these misbranded
prescription drugs to customers in the United States and around the world. Because
WING was not licensed to prescribe or distribute prescription drugs, WING used a
secret webpage called “My Secret Bodega,” on her Macrobiotic Stoner blog at:
www.iacrobioticstoner.com/my-secret-bodega.com, to hide her activities from the
FDA, CBP and USPIS. On this page, WING offered misoprostol and mifepristone,
individually, in various quantities and prices. WING also offered misoprostol and
mifepristone, together as a “MTP Kit,” in various quantities and prices.

5. It was further part of the conspiracy that WING attempted to hide her
activities from the FDA, CBP and USPIS by disguising the nature of her sales of the
misbranded prescription drugs that were ordered on her secret webpage. First, WING
created a fake company called “Fatima’s Bead Basket” which she listed as the shipper
on the envelope going to the customer. Second, WING inserted a necklace or other item
of jewelry in the shipping envelope to serve as the cover piece of merchandise being
mailed to the customer. Third, WING packaged the misbranded prescription drugs in a
smaller packet that was in a hidden panel and taped to the inside of the shipping
envelope. Fourth, WING disguised the nature of the item being purchased by listing on
the invoice alternate jewelry product names, each of which had a code to indicate the

actual item being ordered. These jewelry product names included: “Gold electroplate

10
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 11 of 14

twisted multi-rope collar necklace,” which stood for a “MTP Kit of 1 mifepristone 200
mg pill and 4 misoprostol 200 mg pills.”

6. It was further part of the conspiracy that WING mailed these misbranded
prescription drugs from the United States to customers around the world, and falsely
characterized the exports on the US Customs Forms as jewelry.

7. It was further part of the conspiracy that WING created a fake online
jewelry business called Morocco International at www.morocointernational.com and a
fake merchant processing portal at https:/ / moroccointernational.com/checkout/ for
use as a cover for selling the misbranded prescription drugs on her secret webpage. By
creating this fake merchant processing portal, WING allowed her Macrobiotic Stoner
clients to pay for the misbranded drugs using their credit cards, with the sales showing
up on the merchant account as jewelry, and not mifepristone or misoprostol.

Overt Acts

In furtherance of the conspiracy, and to accomplish its objectives, the following
overt acts were committed in the Western District of Wisconsin, and elsewhere:

8. On or about January 16, 2018, WING caused to be mailed within the
United States, misbranded prescription drugs from New York City, New York to
Crystal, Minnesota (USPS Tracking Number 9405809699937270383537) ;

9, On or about January 27, 2018, WING caused to be mailed within the
United States, misbranded prescription drugs from New York City, New York to

Portage, Wisconsin (USPS Tracking Number 9405809699938161709504);

11
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 12 of 14

10. Onor about January 30, 2018, WING caused to be mailed within the
United States, misbranded prescription drugs from New York City, New York to
Wisconsin Rapids, Wisconsin (USPS Tracking Number 9405809699939660431873);

11. Onor about June 8, 2018, WING caused to be imported into the United
States, misbranded prescription drugs from New Delhi, India to New York City, New
York (EMS Tracking Number ED8779045791N);

12. Onor about June 15, 2018, WING caused to be imported into the United
States, misbranded prescription drugs from New Delhi, India to New York City, New
York (EMS Tracking Number ED877910163IN);

13. On or about June 15, 2018, WING caused to be imported into the United
States, misbranded prescription drugs from New Delhi, India to New York City, New
York (EMS Tracking Number ED877914386IN);

(All in violation of Title 18, United States Code, Section 371).
COUNT 2

1. Paragraph 1 of Count 1 is incorporated here.

2. From on or about January 09, 2018 to on or about February 2, 2018 in the
Western District of Wisconsin, and elsewhere, the defendant,

URSULA WING,
with the intent to defraud and mislead, introduced, delivered for introduction, and
caused the introduction and delivery for introduction into interstate commerce, from
the State of New York to Wisconsin, prescription drugs, mifepristone and misoprostol,

that were misbranded, more specifically: (1) they were dispensed without a valid

12
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 13 of 14

prescription from a practitioner licensed by law to administer such drugs (21 U.S.C. §
353(b)(1)); and (2) the labeling of the drugs lacked adequate directions for use by a lay
person (21 U.S.C. § 352(f)(1)).
(All in violation of Title 21, United States Code, Sections 331(a) and 333(a)(2)).
FOREFEITURE ALLEGATION

1. Upon conviction on Count 1 or Count 2 of this indictment, the defendant
URSULA WING, shall forfeit to the United States, pursuant to 21 U.S.C. § 334(d)(3) and
28 U.S.C. § 2461(c), all quantities of the misbranded drugs distributed by WING via the
Macrobiotic Stoner website, as evidenced by her PayPal and Square deposits.

2. If any of the property described above, as a result of any act or omission
of the defendant[s]:
cannot be located upon the exercise of due diligence;
has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;
has been substantially diminished in value; or

has been commingled with other property which cannot be divided
without difficulty;

PAO TP

it is the intent of the United States of America, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek
forfeiture of any other property of the defendant up to the value of the property subject

to forfeiture, that is $61,753.

13
Case: 3:19-cr-00084-jdp Document #: 2 Filed: 06/26/19 Page 14 of 14

(All in violation of Title 21, United States Code, Sections 334(d)(3), 853(p) and
Title 28, United States Code, Section 2461(c)).

 

   

 

/
fe 4 wy
Gn rege BLADER

‘ United/States Attorney

14
